                            Case 5:19-cv-00670-DAE Document 13 Filed 09/24/19 Page 1 of 1

'    AU   121

    TO:

                      Register of Copyrights                                                                REPORT ON THE
                      Copyright Office                                                              FILING OR DETERMINATION OF AN
                      Library of Congress                                                                  ACTION OR APPEAL
                      Washington, D.C. 20559                                                            REGARDING A COPYRIGHT



     In compliance with the provisions of 17 U.S.C. 508, you are hereby advised that a court action or appeal has been filed
on the following copyright(s):
                                                                            I   COURT NAME AND LOCATION
          Ll ACTION               0    APPEAL                               I
                                                                                TXWD-SAN ANTONIO DIVISION
DOCKET NO.                             DATE FILED
                                                                            I



        5:19-CV-670-DAE                          6/13/2019
                                                                            I



PLAINTIFF                                                                              DEFENDANT
    MALIBU MEDIA, LLC                                                                   JOHN DOE
                                                                                         infringer using IP address 72.178.218.7



           COPYRIGHT                                                                                                              AUTHOR OR WORK
                                                                  TITLE OF WORK
        REGISTRATION NO.

    1                                    (see the attached order)
    2

    3

    4

    5




        In the above-entitled case, the following copyright(s) have been included:
DATE INCLUDED                          INCLUDED BY
                                                0 Amendment                     0 Answer             0 Cross Bill             0 Other Pleading
           COPYRIGHT                                                                                                              AUTHOR OF WORK
                                                                  TITLE OF WORK
        REGISTRATION NO.

    1


    2

    3


    In the above-entitled case, a final decision was rendered on the date entered below. A copy of the order or judgment
together with the written opinion, if any, of the court is attached.
COPY ATtACHED                                                         WRITrEN OPINION ATtACHED                                       DATE RENDERED

                I   Order          0 Judgment                                    0 Yes         0 No                                            9/24/2019

CLERK                                                                      D PUTY CLERK                                              DATE

                Jeannette J. Clack                                                                                                             9/24/2019
                                                                  1
                       1) Upon    initiation of action,                2) Upon filing of document adding copyright(s),      (3),Ion termination of action,
                            mail copy to Register of Copyrights           mail copy to Register of Copyrights                   mail copy to Register of Copyrights
DISTRIBUTION:
                       4) In the event of an appeal, forward copy to Appellate Court                    5) Case File Copy
